Exhibit 10.15



















PURCHASE AND SALE CONTRACT




AMONG




BENT TREE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

an Indiana limited partnership,




BENT TREE II-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

an Indiana limited partnership,




AIMCO BENT TREE III, L.P.,

a Delaware limited partnership,




BROOKWOOD LIMITED PARTNERSHIP,

an Illinois limited partnership,




CHESWICK-OXFORD LIMITED PARTNERSHIP,

an Indiana limited partnership,




AIMCO GREENSPRING, L.P.,

a Delaware limited partnership,




AIMCO WINCHESTER VILLAGE, LLC,

a Delaware limited partnership







AS SELLERS




AND




ARDIZZONE ENTERPRISES, INC.,

an Indiana corporation




AS PURCHASER





 










ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III

FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

4

3.3

Conduct of Investigation

4

3.4

Purchaser Indemnification

4

3.5

Property Materials

5

3.6

Property Contracts

6

ARTICLE IV

TITLE

7

4.1

Title Documents

7

4.2

Survey

7

4.3

Objection and Response Process

7

4.4

Permitted Exceptions

8

4.5

Existing Deed of Trust

8

4.6

Subsequently Disclosed Exceptions

8

4.7

[Intentionally Omitted.]

9

4.8

Purchaser Financing

9

4.9

Housing Assistance Program (HAP) Voucher Contracts

9

ARTICLE V

CLOSING

9

5.1

Closing Date

9

5.2

Seller Closing Deliveries

10

5.3

Purchaser Closing Deliveries

11

5.4

Closing Prorations and Adjustments

12

5.5

Post Closing Adjustments

17

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

18

6.1

Seller's Representations

18

6.2

AS-IS

19

6.3

Survival of Seller's Representations

20

6.4

Definition of Seller's Knowledge

20

6.5

Representations and Warranties of Purchaser

20

ARTICLE VII

OPERATION OF THE PROPERTIES

22

7.1

Leases and Property Contracts

22

7.2

General Operation of Property

22

7.3

Liens

22

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

22

8.1

Purchaser's Conditions to Closing

22

8.2

Sellers' Conditions to Closing

24

ARTICLE IX

BROKERAGE

25

9.1

Indemnity

25

9.2

Broker Commission

25

ARTICLE X

DEFAULTS AND REMEDIES

25

10.1

Purchaser Default

25

10.2

Seller Default

26

ARTICLE XI

RISK OF LOSS OR CASUALTY

27

11.1

Major Damage

27

11.2

Minor Damage

27

11.3

Repairs

28

ARTICLE XII

EMINENT DOMAIN

28

12.1

Eminent Domain

28

ARTICLE XIII

MISCELLANEOUS

29

13.1

Binding Effect of Contract

29

13.2

Exhibits and Schedules

29

13.3

Assignability

29

13.4

Captions

29

13.5

Number and Gender of Words

29

13.6

Notices

29

13.7

Governing Law and Venue

32

13.8

Entire Agreement

32

13.9

Amendments

32

13.10

Severability

32


13.11

Multiple Counterparts/Facsimile Signatures

32

13.12

Construction

32

13.13

Confidentiality

32

13.14

Time of the Essence

33

13.15

Waiver

33

13.16

Attorneys Fees

33

13.17

Time Zone/Time Periods

33

13.18

1031 Exchange

33

13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

34

13.20

No Exclusive Negotiations

34

13.21

ADA Disclosure

34

13.22

No Recording

34

13.23

Relationship of Parties

34

13.24

[Intentionally Omitted.]

34

13.25

AIMCO Marks

34

13.26

Non-Solicitation of Employees

35

13.27

Survival

35

13.28

Multiple Purchasers

35

13.29

Sellers' Several Obligations

35

13.30

Obligation to Close on all Properties

35

ARTICLE XIV

LEAD–BASED PAINT DISCLOSURE

35

14.1

Disclosure

35

14.2

Consent Agreement – Pre-1978 – Not Certified

36

14.3

Consent Agreement – Pre-1978 Certified

36

14.4

Consent Agreement – Pre-1978-LBP, But No LBP Hazards

37

















PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 22nd
day of May, 2008 (the "Effective Date"), by the selling parties identified on
Schedule A (the "Seller Information Schedule") having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (individually a
"Seller" and collectively "Sellers"), and ARDIZZONE ENTERPRISES, INC., an
Indiana corporation, having a principal address at 4101 Cashard Avenue, Suite
100, Indianapolis, IN  46203 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Sellers
and Purchaser hereby agree as follows:

RECITALS

A.

Each Seller owns the real estate commonly known as and identified by the
"Community Name" listed on the Seller Information Schedule and as more
particularly described in Exhibits A-1 to A-7 attached hereto and made a part
hereof, and the improvements thereon.

B.

Purchaser desires to purchase, and each Seller desires to sell, the land,
improvements and certain associated property described in this Contract on the
terms and conditions set forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale.  Each Seller agrees to sell and convey its Property listed on
the Seller Information Schedule to Purchaser and Purchaser agrees to purchase
such Property from each Seller, all in accordance with the terms and conditions
set forth in this Contract.

2.2

Purchase Price and Deposit.  The purchase price for each Property is set forth
in the Seller Information Schedule (the "Purchase Price").  The Purchase Price
for each Property shall be payable by Purchaser as follows:

2.2.1

On the Effective Date, Purchaser shall deliver to LandAmerica Commercial
Services, One Market Plaza, Spear Street Tower, Suite 1850, San Francisco,
California  94105, Attention: Carol Carozza ("Escrow Agent" or "Title Insurer")
an initial deposit (the "Initial Deposit") of $807,500.00 by wire transfer of
immediately available funds ("Good Funds").   An amount equal to $209,500.00 of
the Initial Deposit (the "Non-Refundable Initial Deposit Component") shall,
immediately upon delivery, be non-refundable under all circumstances other than
as provided in Sections 3.4.2, 4.3, 4.6, 8.1, 8.2, 10.2, 11.1 and 12.1, or if
Purchaser terminates this Contract pursuant to Section 3.2 because hazardous or
toxic materials or other substances regulated by applicable federal or state
environmental laws (collectively "Environmental Laws") are located on, in or
under a Property in violation of Environmental Laws, in which event the entire
Initial Deposit shall be returned to Purchaser (the remaining $598,000.00 of the
Initial Deposit is referred to herein as the "Refundable Initial Deposit
Component").  The Initial Deposit shall be allocated among the Sellers of the
Properties pursuant to the Applicable Share attributable to each of their
respective Properties.  

2.2.2

On or before the day that the Feasibility Period expires, Purchaser shall
deliver to Escrow Agent an additional deposit (the "Additional Deposit") of
$807,500.00 by wire transfer of Good Funds.  The Additional Deposit shall be
allocated among the Sellers of the Properties pursuant to the Applicable Share
attributable to each of their respective Properties.

2.2.3

[Intentionally Omitted.]

2.2.4

The balance of the Purchase Price for each Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m.
on the Closing Date.

2.2.5

The allocations of Purchase Prices for the Properties set forth on the Seller
Information Schedule have been established by Purchaser, and Seller has not, in
any way, influenced such allocations among the Properties.

2.3

Escrow Provisions Regarding Deposit.

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income earned thereon shall be for the benefit of
Purchaser, and Purchaser shall be entitled to the same regardless of who is
entitled to the Deposit.  Purchaser's federal tax identification number is
35-1805237.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price for each Property according to its Applicable Share, or released to
Sellers pursuant to Section 10.1, or (ii) the date on which Escrow Agent shall
be authorized to disburse the Deposit as set forth in Section 2.3.3.  The tax
identification numbers of the parties shall be furnished to Escrow Agent upon
request.

2.3.3

If prior to the Closing Date, Purchaser or Sellers' Representative makes a
written demand upon Escrow Agent (with a copy to the other party) for payment of
the Deposit, Escrow Agent shall give written notice to the other party of such
demand.  If Escrow Agent does not receive a written objection from the other
party to the proposed payment within 5 Business Days after the giving of such
notice by Escrow Agent, Escrow Agent is hereby authorized to make such payment.
 If Escrow Agent does receive such written objection within such 5 Business Day
period, Escrow Agent shall continue to hold such amount until otherwise directed
by written instructions from the parties to this Contract or a final judgment or
arbitrator's decision.  However, Escrow Agent shall have the right at any time
to deliver the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which a Property is located.  Escrow Agent shall
give written notice of such deposit to Sellers' Representative and Purchaser.
 Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Sellers hereby appoint Sellers'
Representative to give and receive notices to Escrow Agent regarding the
Deposit.  Any return of the Deposit (less the Non-Refundable Initial Deposit
Component) to Purchaser provided for in this Contract shall be subject to
Purchaser’s obligations set forth in Section 3.5.2.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of any of the parties for any act or omission on its part
unless taken or suffered in bad faith in willful disregard of this Contract or
involving gross negligence.  Sellers and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto solely with
respect to the provisions of this Section 2.3.

2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Sellers, and
their respective attorneys and brokers harmless from and against any Losses
resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period.  Subject to the terms of Section 3.3 and 3.4 and the rights
of Tenants under the Leases, from the Effective Date to and including May 30,
2008 (the "Feasibility Period"), Purchaser, and its agents, contractors,
engineers, surveyors, attorneys, and employees (collectively, "Consultants")
shall, at no cost or expense to any Seller, have the right from time to time to
enter onto the Properties to conduct and make any and all customary studies,
tests, examinations, inquiries, inspections and investigations of or concerning
the Properties, review the Materials and otherwise confirm any and all matters
which Purchaser may reasonably desire to confirm with respect to the Properties
and Purchaser’s intended use thereof (collectively, the “Inspections”).

3.2

Expiration of Feasibility Period.  If any of the matters in Section 3.1 or any
other title or survey matters are unsatisfactory to Purchaser for any reason, or
for no reason whatsoever, in Purchaser's sole and absolute discretion, then
Purchaser shall have the right to terminate this Contract in its entirety with
respect to all Properties (but not in part with respect to less than all
Properties) by giving written notice to that effect to Sellers' Representative
and Escrow Agent no later than 5:00 p.m. on or before the date of expiration of
the Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Refundable Initial
Deposit Component to Purchaser.  If Purchaser fails to provide Sellers'
Representative with written notice of termination prior to the expiration of the
Feasibility Period, Purchaser's right to terminate under this Section 3.2 shall
be permanently waived and this Contract shall remain in full force and effect,
the entire Deposit (including both the Refundable Initial Deposit Component and
the Non-Refundable Initial Deposit Component of the Initial Deposit, and, when
delivered in accordance with Section 2.2.2 , the Additional Deposit) shall be
non-refundable except as otherwise provided in Section 2.2.1, and Purchaser's
obligation to purchase the Properties shall be conditional only as provided in
Section 8.1.

3.3

Conduct of Investigation.  Purchaser shall not permit any mechanics’ or
materialmens’ liens or any other liens to attach to any Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
 Purchaser shall give reasonable advance notice to the applicable Seller prior
to any entry onto its Property and shall permit such Seller to have a
representative present during all Inspections conducted at its Property.
 Purchaser shall take all reasonable actions and implement all protections
necessary to ensure that all actions taken in connection with the Inspections,
and all equipment, materials and substances generated, used or brought onto each
Property pose no material threat to the safety of persons, property or the
environment.

3.4

Purchaser Indemnification.

3.4.1

Purchaser shall indemnify, hold harmless and, if requested by a Seller (in such
Seller's sole discretion), defend (with counsel approved by such Seller) such
Seller, together with such Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including such
Seller, "Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys'
fees, including the cost of in-house counsel and appeals) (collectively,
"Losses") arising from or related to Purchaser's or its Consultants' entry onto
such Seller's Property, and any Inspections or other acts by Purchaser or
Purchaser’s Consultants with respect to such Property under this Contract during
the Feasibility Period or otherwise.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on any Property without Sellers'
Representative's prior written consent, which consent may be withheld in
Sellers' Representative's reasonable discretion.  Further, Sellers'
Representative shall have the right, without limitation, to disapprove any and
all entries, surveys, tests (including, without limitation, a Phase II
environmental study of its Property), investigations and other matters that in
such Sellers' Representative's reasonable judgment could result in any injury to
its Property or breach of any contract, or expose the applicable Seller to any
Losses or violation of applicable law, or otherwise adversely affect such
Property or such Seller's interest therein.  If Sellers' Representative
disapproves such invasive testing requested by Purchaser and as a result
Purchaser terminates this Contract pursuant to Section 3.2, Purchaser shall be
entitled to a refund of the entire Deposit, including the Non-Refundable Initial
Deposit Component.  Purchaser shall use reasonable efforts to minimize
disruption to Tenants in connection with Purchaser's or its Consultants'
activities pursuant to this Section.  No consent by Sellers' Representative to
any such activity shall be deemed to constitute a waiver by the applicable
Seller or assumption of liability or risk by such Seller.  Purchaser hereby
agrees to restore, at Purchaser's sole cost and expense, each Property to the
same condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article III.  Purchaser shall maintain and cause its third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $3,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker's
compensation insurance for all of their respective employees in accordance with
the law of the state(s) in which the Properties are located.  Purchaser shall
deliver proof of the insurance coverage required pursuant to this Section 3.4.2
to Sellers' Representative (in the form of a certificate of insurance) prior to
Purchaser's or Purchaser's Consultants' entry onto any of the Properties.  

3.5

Property Materials.

3.5.1

To the extent the same exist and are in a Seller's possession or reasonable
control (subject to Section 3.5.2), each Seller has made the documents set forth
on Schedule 3.5 (together with any other documents or information provided by
Sellers or their agents to Purchaser with respect to the Property, the
"Materials") relating to its Property available at its Property for review and
copying by Purchaser at Purchaser's sole cost and expense.  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
the applicable Seller and such Seller shall use commercially reasonable efforts
to deliver the same to Purchaser within 5 Business Days after such notification
is received by such Seller; provided, however, that under no circumstances will
the Feasibility Period be extended and Purchaser's sole remedy will be to
terminate this Contract pursuant to Section 3.2.

3.5.2

In providing the Materials to Purchaser, other than Sellers' Representations,
EACH SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN, ORAL,
STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY
EXPRESSLY EXCLUDED AND DISCLAIMED.  All Materials are provided for informational
purposes only and, together with all Third-Party Reports, shall be returned by
Purchaser to all applicable Sellers or the destruction thereof shall be
certified in writing by Purchaser to Sellers' Representative as a condition to
return of the Deposit (less the Non-Refundable Initial Deposit Component) to
Purchaser if this Contract is terminated for any reason.  Recognizing that the
Materials delivered or made available by Sellers pursuant to this Contract may
not be complete or constitute all of such documents which are in a Seller's
possession or control, but are those that are readily and reasonably available
to such Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Properties.

3.5.3

In addition to the items set forth on Schedule 3.5, each Seller has delivered to
Purchaser (or has otherwise make available to Purchaser as provided under
Section 3.5.1) the most recent rent roll for the applicable Property listing the
move-in date, monthly base rent payable, lease expiration date and unapplied
security deposit for each Lease (the "Rent Rolls").  Sellers make no
representations or warranties regarding the Rent Rolls other than the express
representation set forth in Section 6.1.6.  

3.5.4

In addition to the items set forth on Schedule 3.5, each Seller has delivered to
Purchaser (or has otherwise make available to Purchaser as provided under
Section 3.5.1) a list of all current Property Contracts for the applicable
Property (the "Property Contracts Lists").  Sellers make no representations or
warranties regarding the Property Contracts Lists other than the express
representations set forth in Section 6.1.7.

3.6

Property Contracts.  On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to each Seller (a "Property Contracts
Notice") specifying any Property Contracts of such Seller which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, and (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract.  To the extent that any such
Terminated Contract requires payment of a penalty or premium for cancellation,
Purchaser and Seller shall agree on which party shall be responsible for the
payment of any such cancellation fees or penalties on or before the expiration
of the Feasibility Period. If Purchaser and Seller fail to agree on or before
the expiration of the Feasibility Period regarding which party must pay any such
cancellation fees or penalties, and Purchaser does not terminate this Contract
on or before the expiration of the Feasibility Period, then Purchaser shall be
deemed to have agreed to pay any and all such cancellation fees or penalties.
 At Closing, Seller shall terminate any Property Contracts with any of Seller's
Indemnified Parties. If Purchaser fails to deliver a Property Contracts Notice
to a Seller on or before the expiration of the Feasibility Period, there shall
be no Terminated Contracts with respect to such Seller (or its Property) and
Purchaser shall assume all Property Contracts of such Seller at the Closing.  To
the extent that any Property Contract to be assigned to Purchaser requires
vendor consent, then, prior to the Closing, Purchaser may attempt to obtain from
each applicable vendor a consent (each a "Required Assignment Consent") to such
assignment.  

ARTICLE IV
TITLE

4.1

Title Documents.  Each Seller has caused to be delivered to Purchaser a standard
form commitment 2006 version ("Title Commitment") to provide a standard American
Land Title Association owner’s title insurance policy for such Seller's
Property, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to that Property's Purchase Price (the "Title
Policy"), together with copies of all instruments identified as exceptions
therein (together with the Title Commitment, referred to herein as the "Title
Documents").  Each Seller shall be responsible only for payment of the basic
premium for the Title Policy for its Property, and the cost, if any, for
deletion of the standard pre-printed exceptions.  Purchaser shall be solely
responsible for payment of all other costs relating to procurement of the Title
Commitment, the Title Policy, and any requested endorsements with respect to
each of the Properties.  

4.2

Survey.  Subject to Section 3.5.2, each Seller has delivered to Purchaser or has
made available at such Seller's Property any existing survey of such Property
(each, an "Existing Survey").  Purchaser shall, at its sole cost and expense,
order a new or updated survey for each Property promptly following receipt of
the Title Commitment for each Property (each such new or updated survey,
together with each Existing Survey, is referred to herein as a "Survey").

4.3

Objection and Response Process.  On or before the date which is 1 Business Day
after the Effective Date (the "Objection Deadline"), Purchaser shall, on a
Property-by-Property basis, give written notice (the "Objection Notice") to the
attorneys for Sellers of any matter set forth in any Title Documents or Surveys
to which Purchaser objects (the "Objections").  If Purchaser fails to tender an
Objection Notice with respect to a Property on or before the Objection Deadline,
Purchaser shall be deemed to have approved and irrevocably waived any objections
to any matters covered by the Title Documents and the Survey for such Property.
 On or before 2 Business Days after the Effective Date (the "Response
Deadline"), a Seller who has received an Objection Notice may, in such Seller's
sole discretion, give Purchaser notice (the "Response Notice") of those
Objections which such Seller is willing to cure, if any; provided, however, that
each Seller shall be obligated to cure any prior mortgage liens, mechanics liens
and judgment liens of a specific and ascertainable amount created by such Seller
by causing the Title Insurer to either delete or insure over such liens in the
Title Policy. Sellers shall be entitled to reasonable adjournments of the
Closing Date to cure any Objections applicable to any Seller.  If a Seller fails
to deliver a Response Notice by the Response Deadline, such Seller shall be
deemed to have elected not to cure or otherwise resolve any matter set forth in
the Objection Notice.  If Purchaser is dissatisfied with any Response Notice or
lack of any Response Notice, Purchaser may, as its exclusive remedy, exercise
its right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2; provided, however, that
in such event Purchaser shall be entitled to a return of the entire Initial
Deposit (and not just the Refundable Initial Deposit Component).  If Purchaser
fails to timely exercise such right, Purchaser shall be deemed to accept the
Title Documents and Survey with resolution, if any, of the Objections set forth
in the Response Notice (or if no Response Notice is tendered, without any
resolution of the Objections) and without any reduction or abatement of the
Purchase Price.

4.4

Permitted Exceptions.  The Deed for each Property delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1

All matters shown in the Title Documents and the Survey for such Property, other
than (a) those Objections, if any, which the applicable Seller has agreed to
cure pursuant to the Response Notice under Section 4.3, (b) mechanics' liens and
taxes due and payable with respect to the period preceding Closing, (c) the
standard exception regarding the rights of parties in possession which shall be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes which shall be limited to non-delinquent
taxes and assessments payable in the year in which the Closing occurs and
subsequent taxes and assessments;

4.4.2

All Leases for such Property;

4.4.3

[Intentionally Omitted.]

4.4.4

Applicable zoning and governmental regulations and ordinances; and

4.4.5

Any defects in or objections to title to such Property, or title exceptions or
encumbrances, arising by, through or under Purchaser.

4.5

Existing Deed of Trust.  It is understood and agreed that, whether or not
Purchaser gives an Objection Notice, any deeds of trust and/or mortgages which
secure a Note for a Property (collectively, a "Deed of Trust") shall not be
deemed Permitted Exceptions for such Property, whether Purchaser gives further
written notice of such or not, and shall be paid off, satisfied, discharged
and/or cured from proceeds of the Purchase Price at Closing.

4.6

Subsequently Disclosed Exceptions.  If at any time after the expiration of the
Feasibility Period, an update to any Title Commitment discloses any additional
item that materially adversely affects title to the applicable Property which
was not disclosed on any version of the Title Commitment delivered to Purchaser
during the Feasibility Period (the "New Exception"), Purchaser shall have a
period of 5 days from the date of its receipt of such update (the "New Exception
Review Period") to review and notify the applicable Seller in writing of
Purchaser's approval or disapproval of the New Exception.  If Purchaser
disapproves of the New Exception, the applicable Seller may, in that Seller's
sole discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If such Seller elects to cure the New Exception, that Seller shall
be entitled to reasonable adjournments of the Closing Date to cure the New
Exception.  If such Seller fails to deliver a notice to Purchaser within 3 days
after the expiration of the New Exception Review Period, that Seller shall be
deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with such Seller's response, or lack thereof, Purchaser may, as its
exclusive remedy elect either:  (i) to terminate this Contract by notice to
Sellers' Representative, in which event the Deposit (including the
Non-Refundable Initial Deposit Component), shall be promptly returned to
Purchaser or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify the Sellers'
Representative of its election to terminate this Contract in accordance with the
foregoing clause within 6 days after the expiration of the New Exception Review
Period, Purchaser shall be deemed to have elected to approve and irrevocably
waive any objections to the New Exception.

4.7

[Intentionally Omitted.]

4.8

Purchaser Financing.  Purchaser assumes full responsibility to obtain the funds
required for settlement, and Purchaser's acquisition of such funds shall not be
a contingency to the Closing.


4.9

Housing Assistance Program (HAP) Voucher Contracts.  

4.9.1

HAP Voucher Contract Materials.  Purchaser recognizes and agrees that the HAP
Properties presently are benefited by HAP Voucher Contracts.  Each applicable
HAP Seller has made available to Purchaser (in the same manner in which each of
the HAP Sellers is permitted to make the Materials available to Purchaser under
Section 3.5.1) a copy of each of the HAP Voucher Contracts which are in such HAP
Seller's possession or reasonable control (subject to Section 3.5.2).  

4.9.2

New HAP Voucher Contracts.  Purchaser agrees that, at the Closing, Purchaser
shall accept title to the HAP Properties subject to all terms, conditions and
requirements of the Housing Authority.  Purchaser acknowledges that each of the
HAP Voucher Contracts requires the satisfaction by Purchaser of certain
requirements as set forth therein and established by the applicable Housing
Authority.  Purchaser further acknowledges that within 30 days after the Closing
Date, Purchaser shall at its sole cost and expense, meet with the Housing
Authority to both terminate the existing HAP Voucher Contracts and enter into
replacement HAP Voucher Contracts which are acceptable to the applicable Housing
Authority.  In connection with the foregoing, Purchaser agrees to deliver to the
Housing Authority all information or documentation as the Housing Authority
reasonably may request, including, without limitation, financial statements,
income tax returns and other financial information for Purchaser and any
required guarantor.  Within 30 days after the Closing Date, Purchaser shall
provide written evidence to each applicable HAP Seller that the existing HAP
Voucher Contracts have been terminated and that the replacement HAP Voucher
Contracts have been entered into between the Housing Authority and Purchaser.  

ARTICLE V
CLOSING

5.1

Closing Date.  Subject to the conditions precedent under Article VIII, the
Closing shall occur on June 25, 2008 (the "Closing Date") through an escrow with
Escrow Agent, whereby the Sellers, Purchaser and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.  Notwithstanding the foregoing to the contrary, any
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the preceding sentence, in
connection with any Seller's payment in full of its Note (the "Loan Payoff"),
and the exercise of such option shall extend the Closing Date for all
Properties.  Further, the Closing Date may be extended without penalty at the
option of any Seller to a date not later than 45 days following the Closing Date
specified in the first sentence of this paragraph above (or, if applicable, as
extended by any Seller pursuant to the second sentence of this paragraph).
 Provided that Purchaser is not in default under the terms of this Contract,
Purchaser shall be permitted a one-time 15-day extension of the Closing Date
specified in the first sentence of this Section 5.1 by (i) delivering written
notice to Sellers' Representative no later than five (5) days prior to the
scheduled Closing Date, and (ii) simultaneously with such notice to Sellers'
Representative, delivering to Escrow Agent the amount of $607,000.00, which
amount when received by Escrow Agent shall be added to the Deposit hereunder and
allocated among the Sellers of the Properties pursuant to the Applicable Share
attributable to each of their respective Properties, shall be non-refundable
(except as otherwise expressly provided herein with respect to the Deposit), and
shall be held, credited and disbursed in the same manner as provided hereunder
with respect to the Deposit.  

5.2

Seller Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date, each Seller shall, with respect to each Property to be conveyed by such
Seller hereunder, deliver to Escrow Agent, each of the following items:

5.2.1

Limited Warranty Deed (the "Deed") in the form attached as Exhibit B-1 to
Purchaser, or for any Property to which title vested in Seller pursuant to a
quit claim deed (or other form of deed without warranties), provided Title
Insurer is willing to insure the Purchaser for such Property, a quit claim deed
from Seller to Purchaser in the form attached as Exhibit B-2, in each case
subject to the Permitted Exceptions.  

5.2.2

A Bill of Sale in the form attached as Exhibit C.

5.2.3

A General Assignment in the form attached as Exhibit D (the "General
Assignment").

5.2.4

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the "Leases Assignment").

5.2.5

A letter in the form attached hereto as Exhibit F prepared and addressed by
Purchaser and countersigned by such Seller to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the "Vendor Terminations").

5.2.6

The applicable Seller’s closing statement.

5.2.7

A title affidavit or an indemnity form reasonably acceptable to such Seller,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment.

5.2.8

A certification of such Seller's non-foreign status pursuant to Section 1445 of
the Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing such Seller's
authority to consummate this transaction.

5.2.10

Updated Rent Rolls from each Seller effective as of a date no more than 3
Business Days prior to the Closing Date, in both hard copy and in each Seller's
electronic format; provided, however, that the content of such updated Rent
Rolls shall in no event expand or modify the conditions to Purchaser's
obligation to close as specified under Section 8.1.

5.2.11

Updated Property Contracts Lists from each Seller effective as of a date no more
than 3 Business Days prior to the Closing Date; provided, however, that the
content of such updated Property Contracts Lists shall in no event expand or
modify the conditions to Purchaser's obligation to close as specified under
Section 8.1.  

5.2.12

[Intentionally omitted.]

5.2.13

A Sales Information Disclosure Form in the form promulgated by the Indiana
Department of Revenue executed by each Seller.

5.2.14

Notification letters to all Tenants at such Property prepared by Purchaser in
the form attached hereto as Exhibit G and executed by each applicable Seller.

5.3

Purchaser Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date (except for the balance of the Purchase Price which is to be delivered at
the time specified in Section 2.2.4), Purchaser shall deliver to the Escrow
Agent (for disbursement to the applicable Seller upon the Closing) the following
items with respect to each Property being conveyed at the Closing:

5.3.1

The full Purchase Price for such Property (with credit for the Applicable Share
of the Deposit), plus or minus the adjustments or prorations required by this
Contract.

5.3.2

If required by the Title Insurer, a title affidavit or an indemnity form
(pertaining to Purchaser's activity on the applicable Property under this
Contract prior to Closing), reasonably acceptable to Purchaser, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.3.3

Any declaration or other statement which may be required to be submitted to the
local assessor.

5.3.4

Purchaser’s closing statement.

5.3.5

A countersigned counterpart of the General Assignment.

5.3.6

A countersigned counterpart of the Leases Assignment.

5.3.7

A countersigned counterpart of the notification letters to all Tenants at such
Property prepared and executed by Purchaser in the form attached hereto as
Exhibit G.

5.3.8

The Vendor Terminations.

5.3.9

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.

5.3.11

[Intentionally Omitted.]


5.3.12

[Intentionally omitted.]

5.3.13

[Intentionally omitted.]

5.3.14

A Sales Information Disclosure Form in the form promulgated by the Indiana
Department of Revenue executed by Purchaser.

5.4

Closing Prorations and Adjustments.  The prorations set forth in this Section
5.4 shall be on a Property-by-Property basis and not among, or between,
Properties, and shall not be allocated on an Applicable Share basis.

5.4.1

General.  With respect to each Property, all normal and customarily proratable
items, including, without limitation, collected rents, operating expenses,
personal property taxes, other operating expenses and fees, shall be prorated as
of the Closing Date, the applicable Seller being charged or credited, as
appropriate, for all of the same attributable to the period up to the Closing
Date (and credited for any amounts paid by the applicable Seller attributable to
the period on or after the Closing Date, if assumed by Purchaser) and Purchaser
being responsible for, and credited or charged, as the case may be, for all of
the same attributable to the period on and after the Closing Date.  Each Seller
shall prepare and submit to Purchaser a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 at least 3 Business
Days prior to Closing.

5.4.2

Operating Expenses.  With respect to each Property, all of the operating,
maintenance, taxes (other than real estate taxes), and other expenses incurred
in operating such Property that such Seller customarily pays, and any other
costs incurred in the ordinary course of business for the management and
operation of such Property, shall be prorated on an accrual basis.  Each Seller
shall pay all such expenses that accrue prior to the Closing Date and Purchaser
shall pay all such expenses that accrue from and after the Closing Date.

5.4.3

Utilities.  With respect to each Property, the final readings and final billings
for utilities will be made if possible as of the Closing Date, in which case
each Seller shall pay all such bills as of the Closing Date and no proration
shall be made at the Closing with respect to utility bills.  Otherwise, a
proration shall be made based upon the parties' reasonable good faith estimate.
 Each Seller shall be entitled to the return of any deposit(s) posted by it with
any utility company, and such Seller shall notify each utility company serving
its Property to terminate its account, effective as of noon on the Closing Date.

5.4.4

Real Estate Taxes.  

5.4.4.1

Purchaser and Sellers acknowledge and agree that Sellers have paid the Property
Taxes (as hereinafter defined) due for Tax Year 2005 and Tax Year 2006, and that
the Property Taxes have not yet been assessed, nor paid, for Tax Year 2007 and
Tax Year 2008.  Sellers shall be responsible for (i) paying any Property Tax
reassessment for Tax Year 2006, and (ii) the payment of the Property Taxes for
Tax Year 2007.  With respect to Tax Year 2008, Purchaser will assume and agree
to be responsible for the Property Taxes as shall be allocable for the period on
and after the Closing; and Sellers shall be responsible for the Property Taxes
as shall be allocable for the period up to the Closing.  To the extent required
by Escrow Agent, to insure title in Purchaser to all of the Properties free and
clear of any lien for Property Taxes for Tax Year, 2005, Tax Year 2006, Tax Year
2007, and for the period prior to Closing for Tax Year 2008, Sellers shall
escrow the estimated reassessment of Property Taxes for Tax Year 2006 and the
estimated Property Taxes for Tax Year 2007, and Sellers' allocable share of the
estimated Property Taxes for Tax Year 2008, pursuant to an escrow agreement to
be agreed upon by Sellers, Purchaser and Escrow Agent prior to the expiration of
the Feasibility Period.

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

With respect to each Property, all collected rent (whether fixed monthly
rentals, additional rentals, escalation rentals, retroactive rentals, operating
cost pass-throughs or other sums and charges payable by Tenants under the
Leases), income and expenses from any portion of a Property shall be prorated as
of the Closing Date.  Purchaser shall receive all collected rent and income
attributable to dates from and after the Closing Date.  Each Seller shall
receive all collected rent and income attributable to dates prior to the Closing
Date.  Notwithstanding the foregoing, no prorations shall be made in relation to
either (a) non-delinquent rents which have not been collected as of the Closing
Date, or (b) delinquent rents existing, if any, as of the Closing Date (the
foregoing (a) and (b) referred to herein as the "Uncollected Rents").  In
adjusting for Uncollected Rents, no adjustments shall be made in a Seller's
favor for rents which have accrued and are unpaid as of the Closing, but
Purchaser shall pay to such Seller such accrued Uncollected Rents as and when
collected by Purchaser.  Purchaser agrees to bill Tenants of the Properties for
all Uncollected Rents and to take reasonable actions to collect Uncollected
Rents.  Notwithstanding the foregoing, Purchaser's obligation to collect
Uncollected Rents shall be limited to Uncollected Rents of not more than 90 days
past due, and Purchaser's collection of rents shall be applied, first, towards
current rent due and owing under the Leases, and, second, to Uncollected Rents.
 After the Closing, each Seller shall continue to have the right, but not the
obligation, in its own name, to demand payment of and to collect Uncollected
Rents owed to such Seller by any Tenant, which right shall include, without
limitation, the right to continue or commence legal actions or proceedings
against any Tenant and the delivery of the Leases Assignment shall not
constitute a waiver by any Seller of such right; provided however, that the
foregoing right of each Seller shall be limited to actions seeking monetary
damages and, in no event, shall any Seller seek to evict any Tenants in any
action to collect Uncollected Rents.  Purchaser agrees to cooperate with each
Seller in connection with all efforts by such Seller to collect such Uncollected
Rents and to take all steps, whether before or after the Closing Date, as may be
necessary to carry out the intention of the foregoing, including, without
limitation, the delivery to each Seller, within 7 days after a written request,
of any relevant books and records (including, without limitation, rent
statements, receipted bills and copies of tenant checks used in payment of such
rent), the execution of any and all consents or other documents, and the
undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by such Seller; provided, however, that Purchaser's obligation
to cooperate with a Seller pursuant to this sentence shall not obligate
Purchaser to terminate any Tenant Lease with an existing Tenant or evict any
existing Tenant from a Property.


5.4.6.2

At Closing, with respect to each Property, Purchaser shall receive a credit
against the applicable Purchase Price in an amount equal to the received and
unapplied balance of all cash (or cash equivalent) Tenant Deposits, including,
but not limited to, security, damage or other refundable deposits paid by any of
the Tenants to secure their respective obligations under the Leases, together,
in all cases, with any interest payable to the Tenants thereunder as may be
required by their respective Tenant Lease or state law (the "Tenant Security
Deposit Balance").  Any cash (or cash equivalents) held by a Seller which
constitutes the Tenant Security Deposit Balance shall be retained by the
applicable Seller in exchange for the foregoing credit against the applicable
Purchase Price and shall not be transferred by such Seller pursuant to this
Contract (or any of the documents delivered at Closing), but the obligation with
respect to the Tenant Security Deposit Balance nonetheless shall be assumed by
Purchaser.  The Tenant Security Deposit Balance shall not include any
non-refundable deposits or fees paid by Tenants to any Seller, either pursuant
to the Leases or otherwise.

5.4.7

Loan Payoff.  On the Closing Date, a sufficient amount of the proceeds of the
Purchase Price will be used to pay the outstanding principal balance of each
applicable Note together with all interest accrued under such Note(s) prior to
the Closing Date.  Any existing reserves, impounds and other accounts maintained
in connection with each applicable Loan shall be released in Good Funds to the
applicable Seller unless credited by the Lender against the amount due under the
Note.

5.4.8

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.  Seller shall have the
risk of loss of the Properties until 11:59 p.m. the day prior to the Closing
Date, after which time the risk of loss shall pass to Purchaser and Purchaser
shall be responsible for obtaining its own insurance thereafter.

5.4.9

Employees.  Each Seller and such Seller's manager's and on-site employees for
all Properties shall have their employment at the applicable Property terminated
as of the Closing Date, and each Seller shall be liable for all vacation,
compensation and other benefits of such Seller's employees.

5.4.10

Closing Costs.  With respect to each Property, Purchaser shall pay any  fees
required to be paid by Purchaser with respect to the applicable Title Policy
pursuant to Section 4.1, and one-half of the customary closing costs of the
Escrow Agent.  Each Seller shall pay any sales, use, gross receipts or similar
taxes with respect to such Seller's Property, the base premium for its Title
Policy, the cost, if any, to delete the standard pre-printed exceptions,
one-half of the customary closing costs of the Escrow Agent, the cost of
recording any instruments required to discharge any liens or encumbrances
against such Property, and any transfer taxes.

5.4.11

[Intentionally Omitted.]

5.4.12

Possession.  Possession of each Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3.  To the extent reasonably
available to each Seller, originals or copies of its Leases and Property
Contracts, lease files, warranties, guaranties, plans and specifications,
operating manuals, keys to the property, and such Seller's books and records
relating to its Property to be conveyed by such Seller (other than proprietary
information) (collectively, "Seller's Property-Related Files and Records")
regarding the applicable Property shall be made available to Purchaser at such
Property after the Closing.  Purchaser agrees, for a period of not less than 3
years after the Closing (the "Records Hold Period"), to (a) provide and allow
the applicable Seller reasonable access to Seller's Property-Related Files and
Records for purposes of inspection and copying thereof, and (b) reasonably
maintain and preserve Seller's Property-Related Files and Records.  If at any
time after the Records Hold Period, Purchaser desires to dispose of any Seller's
Property-Related Files and Records, Purchaser must first provide the applicable
Seller prior written notice (the "Records Disposal Notice").  Such Seller shall
have a period of 30 days after receipt of the Records Disposal Notice to enter
the applicable Property (or such other location where such records are then
stored) and remove or copy those of Seller's Property-Related Files and Records
that such Seller desires to retain.  

5.4.13

Tax Appeals.  Purchaser acknowledges that the Tax Appeal Sellers have filed
appeals or may in the future file appeals (each, an "Appeal") with respect to
real estate ad valorem or other similar property taxes applicable to the Tax
Appeal Properties (the "Property Taxes").

5.4.13.1

If such Appeal relates to or affects the Property Taxes for any Tax Year
(defined below) prior to the Tax Year in which the Closing occurs, each Tax
Appeal Seller shall be entitled, in such Tax Appeal Seller's sole discretion, to
pursue such Appeal after the Closing Date, and, in the event that the Appeal is
successful in reducing the amount of Property Taxes payable with respect to any
such prior Tax Year, each Tax Appeal Seller shall be entitled to the full amount
of any rebate, refund or reduction (collectively, a "Refund") resulting from
such Appeal.  No Tax Appeal Seller shall be obligated to continue to pursue any
Appeal with respect to the applicable Tax Appeal Property, including, without
limitation, any Appeal that relates to a Tax Year during or after the Tax Year
in which Closing occurs.

5.4.13.2

If such Appeal relates to or affects the Property Taxes for the Tax Year in
which Closing occurs, then each Tax Appeal Seller shall notify Purchaser whether
such Tax Appeal Seller desires to file and process the Appeal following the
Closing Date.  If a Tax Appeal Seller fails to notify Purchaser of its election
to file and process such Appeal, such Tax Appeal Seller will be deemed to have
elected not to file and process the Appeal following the Closing Date and the
provisions of Section 5.4.13.2.2 shall apply.

5.4.13.2.1

If a Tax Appeal Seller elects pursuant to Section 5.4.13.2 to file and process
the Appeal following the Closing Date, then, from and after the Closing Date,
Purchaser agrees that such Tax Appeal Seller shall have the right to continue,
at such Tax Appeal Seller’s sole cost and expense, to reasonably process the
Appeal to conclusion with the applicable taxing authority (including any further
appeals which such Tax Appeal Seller deems reasonable to pursue).  In the event
that the Appeal is successful in reducing the amount of Property Taxes
applicable to the Tax Year in which Closing occurs, then Purchaser and such Tax
Appeal Seller shall share any Refund on a pro rata basis (in accordance with the
number of days in the Tax Year of Closing that each held title to the applicable
Tax Appeal Property) after first reimbursing such Tax Appeal Seller for its
actual, reasonable and documented third-party costs (collectively, the
"Third-Party Costs") incurred in connection with the Appeal.  If Third-Party
Costs equal or exceed the amount of the Award, then each Tax Appeal Seller shall
be entitled to the full amount of the Award.

5.4.13.2.2

If a Tax Appeal Seller does not elect pursuant to Section 5.4.13.2 to file and
process the Appeal, then, from and after the Closing Date, Purchaser may, but
shall not be obligated to, file and process the Appeal, at Purchaser's sole cost
and expense, to reasonably process the Appeal to conclusion with the applicable
taxing authority (including any further appeals which Purchaser deems reasonable
to pursue).  In the event that the Appeal is successful in reducing the amount
of Property Taxes payable with respect to the Tax Year in which Closing occurs,
then Purchaser and each Tax Appeal Seller shall share any Refund on a pro rata
basis (in accordance with the number of days in the Tax Year of Closing that
each held title to the applicable Tax Appeal Property) after first reimbursing
Purchaser and each Tax Appeal Seller for their respective Third-Party Costs
incurred in connection with the Appeal.  If Third-Party Costs equal or exceed
the amount of the Award, then the Award shall be applied to such Third-Party
Costs on a pro rata basis, with each of Purchaser and the applicable Tax Appeal
Seller receiving a portion of the Award equal to the product of (i) a fraction,
the numerator of which is the respective party's Third-Party Costs, and the
denominator of which is the total of both parties' Third-Party Costs, and (ii)
the amount of the Award.  To the extent reasonably available to a Tax Appeal
Seller at Closing, such Tax Appeal Seller shall provide Purchaser with the
amount of the Third-Party Costs incurred by such Tax Appeal Seller as of the
date of Closing.

5.4.13.3

Purchaser shall notify each Tax Appeal Seller within 5 Business Days after
receipt of any Refund check, and agrees to pay the applicable Tax Appeal Seller
its Third-Party Costs plus such Tax Appeal Seller's pro rata share of the Refund
no later than 10 Business Days after Purchaser's receipt of the Refund.

5.4.13.4

For purposes of this Section 5.4.13, "Tax Year" shall mean each calendar year
for which the applicable taxing authority assesses Property Taxes.

5.4.14

Escrow for Potential Purchase Price Adjustment  As of the Effective Date, the
actual taxes for the Properties for the 2006, 2007 and 2008 Tax Years are not
available from the tax assessor for Marion County, Indiana (the "Assessor") and
therefore are not known at this time by the parties.  Purchaser underwrote the
acquisition of the Properties based upon a financial analysis using the actual
taxes paid in Tax Year 2005.  The actual taxes for the Properties for the Tax
Year 2005 were equal to $1,184,298.00 ("2005 Taxes").  The 2005 Taxes,
capitalized at a rate of 6.95%, equals $17,040,259.00 ("Underwritten Tax
Amount"), which is the value Purchaser assigned to taxes for the Properties in
connection with underwriting the purchase of the Properties pursuant to this
Agreement.  On the earlier to occur of (i) the completion of the last Appeal for
Tax Year 2006 by the last Tax Appeal Seller, or (ii) the date that is two years
after the Effective Date hereof ("Tax Determination Date"), Sellers and
Purchaser shall obtain from the Assessor the actual Property Taxes owed for the
Properties for Tax Year 2006 (the "Actual Taxes").  If as of the Tax
Determination Date the Actual Taxes owed for the Properties for Tax Year 2006
are unknown or still under Appeal, then Sellers may either (x) elect to extend
the Tax Determination Date for an additional one year period, or (y) instruct
the Escrow Agent to pay to Purchaser the entire Purchase Price Escrow Amount (as
hereinafter defined) in full satisfaction of Sellers' obligations pursuant to
this Section.  If as of the Tax Determination Date (as extended for such one
year period) the Actual Taxes owed for the Properties for Tax Year 2007 are
still unknown or still under Appeal, then Sellers shall instruct the Escrow
Agent to pay to Purchaser the entire Purchase Price Escrow Amount in full
satisfaction of Sellers' obligations pursuant to this Section.  In all events,
each applicable Tax Appeal Seller shall be entitled to any Refund due as a
result of an Appeal in accordance with Section 5.4.13.  If, as of the Tax
Determination Date, the Actual Taxes, capitalized at a rate of 6.95% ("Actual
Capitalized Taxes"), are greater than the Underwritten Tax Amount, Sellers shall
pay to Purchaser the difference between the Actual Capitalized Taxes and the
Underwritten Tax Amount ("Underwritten Tax Differential"); provided however that
in no event shall the amount Sellers are required to pay Purchaser for the
Underwritten Tax Differential exceed the sum of $3,458,250.00 (the "Purchase
Price Escrow Amount").  At Closing, Sellers shall deposit the Purchase Price
Escrow Amount with Escrow Agent, which the parties agree, is a reasonable
estimate of the Underwritten Tax Differential.  Escrow Agent shall deposit the
Purchase Price Escrow Amount in a separate escrow account (the "Purchase Price
Escrow Account") and shall hold and distribute the Purchase Price Escrow Amount
pursuant to the terms of a separate written escrow agreement which will
incorporate the terms set forth in this Section 5.4.14 (the "Purchase Price
Escrow Agreement"), the terms of which shall be agreed upon by Sellers,
Purchaser and Escrow Agent prior to the expiration of the Feasibility Period.
 The Purchase Price Escrow Agreement when executed by the parties thereto, shall
supersede this Section 5.4.14, and this Section 5.4.14 shall no longer control
and shall be deemed to be intentionally omitted.  If the Underwritten Tax
Differential is greater than the Purchase Price Escrow Amount, then the Escrow
Agent shall pay to Purchaser the entire Purchase Price Escrow Amount in full
satisfaction of Sellers' obligations pursuant to this Section, and Sellers shall
not be required to pay to Purchaser any additional amounts whatsoever in
connection with the Underwritten Tax Differential.  If, on the other hand, the
Underwritten Tax Differential is less than the Purchase Price Escrow Amount,
then the balance remaining in the Purchase Price Escrow Account after Escrow
Agent pays Purchaser the Underwritten Tax Differential shall be paid to Sellers.
 For the purpose of illustration only, Escrow Agent would make the following
payments based upon the assumptions outlined below.  If we assume that Actual
Taxes equal $1,615,000.00, then the Underwritten Tax Differential would equal
$6,197,151.00, which is greater than the Purchase Price Escrow Amount
($3,458,250.00), and therefore Purchaser would be paid the entire Purchase Price
Escrow Amount, and Sellers would be relieved of any further liability.  The
Underwritten Tax Differential in this example is calculated as follows:
[$1,615,000.00 (Actual Taxes) divided by 6.95% (agreed upon capitalization rate)
= $23,237,410.00]; $23,237,410.00 - $17,040,259.00 (Underwritten Tax Amount) =
$6,197,151.00 (Underwritten Tax Differential).  If we assume that Actual Taxes
equal $1,250,000.00, then the Underwritten Tax Differential would equal
$945,353.00, which is less than the Purchase Price Escrow Amount
($3,458,250.00), and therefore Purchaser would receive the Underwritten Tax
Differential and Sellers would receive the balance in the Purchase Price Escrow
Account in an amount equal to $2,512,897.00, and Sellers would be relieved of
any further liability.  The Underwritten Tax Differential in this example is
calculated as follows:  [$1,250,000.00 (Actual Taxes) divided by 6.95%  (agreed
upon capitalization rate) = $17,985,612.00]; $17,985,612.00 - $17,040,259.00
(Underwritten Tax Amount) = $945,353.00 (Underwritten Tax Differential).  

5.5

Post Closing Adjustments.  Purchaser or a Seller may request that Purchaser and
such Seller undertake to re-adjust any item on the Proration Schedule (or any
item omitted therefrom), with the exception of Property Taxes which shall be
governed by the provisions of Section 5.4 of this Contract; provided, however,
that neither party shall have any obligation to re-adjust any items for any
Property (a) after the expiration of 90 days after Closing, or (b) subject to
such 90-day period, unless such items exceed $5,000.00 in magnitude (either
individually or in the aggregate) with respect to such Property.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller's Representations.  Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, each Seller, individually and severally with respect only
to itself and its Property, represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date; provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1:

6.1.1

Such Seller is validly existing and in good standing under the laws of the state
of its formation set forth on the Seller Information Schedule; and, subject to
Section 8.2.4, and has or at the Closing shall have the entity power and
authority to sell and convey its Property and to execute the documents to be
executed by such Seller and prior to the Closing will have taken as applicable,
all corporate, partnership, limited liability company or equivalent entity
actions required for the execution and delivery of this Contract, and the
consummation of the transactions contemplated by this Contract.  The compliance
with or fulfillment of the terms and conditions hereof will not conflict with,
or result in a breach of, the terms, conditions or provisions of, or constitute
a default under, any contract to which such Seller is a party or by which such
Seller is otherwise bound, which conflict, breach or default would have a
material adverse affect on such Seller's ability to consummate the transaction
contemplated by this Contract or on the Property.  Subject to Section 8.2.4,
this Contract is a valid, binding and enforceable agreement against such Seller
in accordance with its terms;

6.1.2

Such Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.3

Except as set forth on the Seller Information Schedule and for (a) any actions
by such Seller to evict Tenants under its Leases, or (b) any matter covered by
such Seller's current insurance policy(ies), to such Seller's knowledge, there
are no actions, proceedings, litigation or governmental investigations or
condemnation actions either pending or threatened against such Seller's
Property;

6.1.4

To such Seller's knowledge, such Seller has not received any written notice from
a governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
such Seller's Property; and

6.1.5

To such Seller's knowledge, such Seller has not received any written notice of
any material default by such Seller under any of its Property Contracts that
will not be terminated on the Closing Date.


6.1.6

To such Seller's knowledge (i) the applicable Rent Roll (as updated pursuant to
Section 5.2.10) is accurate in all material respects, and (ii) no persons are in
possession or occupancy, or have the right to possession or occupancy, of the
Property or any part thereof, except pursuant to Leases.

6.1.7

To such Seller's knowledge, the applicable Property Contracts List (as updated
pursuant to Section 5.2.11) is accurate and complete in all material respects.  

6.1.8

To such Seller's knowledge, the applicable Permits (other than the Excluded
Permits) are in full force and effect.

6.1.9

To such Seller's knowledge:  (A) no hazardous or toxic materials or other
substances regulated by applicable federal or state environmental laws are
stored by such Seller on, in or under its Property in quantities which violate
applicable laws governing such materials or substances, and (B) its Property is
not used by such Seller for the storage, treatment, generation or manufacture of
any hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws.  

6.1.10

To such Seller's knowledge, the financial reports provided to Purchaser with
respect to operation of its Property are accurate in all material respects.

6.2

AS-IS.  Except for Seller's Representations, each Property is expressly
purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase
Price for each Property and the terms and conditions set forth herein are the
result of arm's-length bargaining between entities familiar with transactions of
this kind, and said price, terms and conditions reflect the fact that Purchaser
shall have the benefit of, and is not relying upon, any information provided by
Sellers or Broker or statements, representations or warranties, express or
implied, made by or enforceable directly against Sellers or Broker, including,
without limitation, any relating to the value of any Property, the physical or
environmental condition of any Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of any Property with any regulation, or any other attribute or matter
of or relating to any Property (other than any covenants of title contained in
the Deed conveying a Property and Seller's Representations with respect to such
Property).  Purchaser agrees that Sellers shall not be responsible or liable to
Purchaser for any defects, errors or omissions, or on account of any conditions
affecting the Properties.  Purchaser, its successors and assigns, and anyone
claiming by, through or under Purchaser, hereby fully releases each of Seller's
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against any of Seller's Indemnified Parties with respect to any and all
Losses arising from or related to any defects, errors, omissions or other
conditions affecting the Properties.  Purchaser represents and warrants that, as
of the date hereof and as of the Closing Date, it has and shall have reviewed
and conducted such independent analyses, studies (including, without limitation,
environmental studies and analyses concerning the presence of lead, asbestos,
water intrusion and/or fungal growth and any resulting damage, PCBs and radon in
and about the Properties), reports, investigations and inspections as it deems
appropriate in connection with the Properties.  If Sellers provide or have
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Properties, including, without
limitation, the offering prepared by Broker, Purchaser and Sellers agree that
Sellers have done so or shall do so only for the convenience of the parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against any of Seller's Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Sellers with respect to current and future
applicable zoning or building code requirements or the compliance of the
Properties with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Properties, the continuation of
contracts, continued occupancy levels of the Properties, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, each Seller shall have the
right, but not the obligation, to enforce its rights against any and all of its
Property occupants, guests or tenants.  Purchaser agrees that the departure or
removal, prior to Closing, of any of such guests, occupants or tenants shall not
be the basis for, nor shall it give rise to, any claim on the part of Purchaser,
nor shall it affect the obligations of Purchaser under this Contract in any
manner whatsoever; and Purchaser shall close title and accept delivery of the
applicable Deed with or without such tenants in possession and without any
allowance or reduction in the applicable Purchase Price under this Contract.
 Purchaser hereby releases Sellers from any and all claims and liabilities
relating to the foregoing matters.

6.3

Survival of Seller's Representations.  Sellers and Purchaser agree that Seller's
Representations shall survive Closing for a period of 1 year (the "Survival
Period").  No Seller shall have liability after the Survival Period with respect
to any of its Seller's Representations contained herein except to the extent
that Purchaser has requested arbitration against such Seller during the Survival
Period for breach of any of such Seller's Representations.  Each Seller shall be
liable only for the breach of its own Seller's Representations.  Further, the
liability for each Seller for breach of its Seller's Representations shall be
limited to, and capped at, $500,000.00 for such Seller's Property for which a
breach of Seller's Representations occurred, on a Property-by-Property basis if
a Seller is selling more than one Property.  Such cap on liability shall apply
for any individual breach or in the aggregate for all breaches of such Seller's
Representations with respect to such Property.  Purchaser shall not be entitled
to bring any claim for a breach of Seller's Representations unless the claim for
damages (either in the aggregate or as to any individual claim) by Purchaser for
a Property exceeds $5,000.00.  In the event that a Seller breaches any
representation contained in Section 6.1 and Purchaser had knowledge of such
breach prior to the Closing Date, and elected to close regardless, Purchaser
shall be deemed to have waived any right of recovery, and such Seller shall not
have any liability in connection therewith.

6.4

Definition of Seller's Knowledge.  Any representations and warranties made "to
the knowledge of such Seller" shall not be deemed to imply any duty of inquiry.
 For purposes of this Contract, the term Seller's "knowledge" shall mean and
refer only to actual knowledge of the Regional Property Manager and Community
Manager of such Seller, and shall not be construed to refer to the knowledge of
any other partner, officer, director, agent, employee or representative of such
Seller, or any affiliate of such Seller, or to impose upon such Regional
Property Manager or Community Manager any duty to investigate the matter to
which such actual knowledge or the absence thereof pertains, or to impose upon
such Regional Property Manager or Community Manager any individual personal
liability.

6.5

Representations and Warranties of Purchaser.  For the purpose of inducing
Sellers to enter into this Contract and to consummate the sale and purchase of
the Properties in accordance herewith, Purchaser represents and warrants to
Sellers the following as of the Effective Date and as of the Closing Date:

6.5.1

Purchaser is a corporation duly organized and validly existing under the laws of
Indiana.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser's partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Sellers.

6.5.4

Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Sellers or any representative of Sellers
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Properties.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires any
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

Purchaser is not a Prohibited Person.

6.5.7

To Purchaser's knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8

The funds or other assets Purchaser will transfer to Sellers under this Contract
are not the property of, or are not beneficially owned, directly or indirectly,
by a Prohibited Person.


6.5.9

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C.
§ 1956(c)(7).

ARTICLE VII
OPERATION OF THE PROPERTIES

7.1

Leases and Property Contracts.  During the period of time from the Effective
Date to the Closing Date, in the ordinary course of business each Seller may,
with respect to its Property, enter into new Property Contracts, new Leases,
renew existing Leases or modify, terminate or accept the surrender or forfeiture
of any of the Leases, modify any Property Contracts, or institute and prosecute
any available remedies for default under any Lease or Property Contract without
first obtaining the written consent of Purchaser; provided, however, each Seller
agrees that any such new Property Contracts or any new or renewed Leases shall
not have a term in excess of 1 year without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed.

7.2

General Operation of Property.  Except as specifically set forth in this Article
VII, each Seller shall operate its Property after the Effective Date in the
ordinary course of business, and except as necessary in such Seller's sole
discretion to address (a) any life or safety issue at its Property or (b) any
other matter which in such Seller's reasonable discretion materially adversely
affects the use, operation or value of such Property, such Seller will not make
any material alterations to its Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3

Liens.  Other than utility easements and temporary construction easements
granted by a Seller in the ordinary course of business, each Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to its Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval may be withheld in its
reasonable discretion prior to expiration of the Feasibility Period and its sole
discretion after expiration of the Feasibility Period.  With respect to Fixtures
and Tangible Personal Property only, each Seller further covenants that between
the Effective Date and the Closing Date no lien or encumbrance shall attach to
any Fixtures or Tangible Personal Property unless Purchaser approves such lien
or encumbrance, which approval may be withheld in Purchaser's reasonable
discretion prior to expiration of the Feasibility Period, and sole discretion
after expiration of the Feasibility Period.  If Purchaser approves any such
subsequent lien or encumbrance, the same shall be deemed a Permitted Encumbrance
for all purposes hereunder.  If any such subsequent lien or encumbrance attaches
to any Fixtures or Tangible Personal Property without the approval of Purchaser,
Sellers shall cause the same to be released at or prior to Closing.




ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser's Conditions to Closing.  Purchaser's obligation to close under this
Contract, shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:

8.1.1

All of the documents required to be delivered by Sellers to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2

Each of Seller's Representations shall be true in all material respects as of
the Closing Date;

8.1.3

Each Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by such Seller hereunder; and

8.1.4

No Seller nor any of Seller's general partners shall be a debtor in any
bankruptcy proceeding nor shall have been in the last 6 months a debtor in any
bankruptcy proceeding.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price for any
Property, or (b) notify Sellers' Representative in writing of Purchaser's
decision to terminate this Contract for the Property for which there was such a
failure of condition or default (a "Termination Notice").  If the condition set
forth in Section 8.1.2 is not met, Seller shall not be in default pursuant to
Section 10.2, and Purchaser may, as its sole and exclusive remedy either (x)
provide a Termination Notice to Sellers' Representative to terminate this
Contract for the Property for which there was such a failure of condition, or
(y) waive such condition and proceed to Closing on the Closing Date with no
offset or deduction from the Purchase Price for any Property.    

If Sellers' Representative receives a Termination Notice, Sellers'
Representative may, within 5 Business Days after receiving the Termination
Notice, give Purchaser written notice (a "Reinstatement Notice") that Purchaser
either must purchase all of the Properties or terminate this Contract for all of
the Properties.  If Sellers' Representative either fails to provide a
Reinstatement Notice within such time frame, or Sellers' Representative provides
written notice to Purchaser stating that Purchaser may terminate this Contract
for the Property for which there was such a failure of condition, then Purchaser
shall be entitled to terminate this Contract for the Property for which there
was such a failure of condition and receive a return of the Applicable Share of
the Deposit (excluding the Applicable Share of the Non-Refundable Initial
Deposit Component except as provided in Section 2.2.1) from the Escrow Agent.
 Purchaser shall, within 5 Business Days after receiving a Reinstatement Notice,
give Sellers' Representative written notice of whether it desires to purchase
all of the Properties or terminate this Contract in its entirety.  Purchaser's
failure to provide Sellers' Representative with written notice within such time
frame, that it desires to terminate this Contract in its entirety, shall be
deemed Purchaser's decision to purchase all of the Properties. If Purchaser
gives Seller's Representative written notice that it desires to terminate this
Contract in its entirety, Purchaser shall receive a return of the Deposit
(excluding the Applicable Share of the Non-Refundable Initial Deposit Component
except as provided in Section 2.2.1) from the Escrow Agent for all Properties.

8.2

Sellers' Conditions to Closing.  Without limiting any of the rights of any
Seller elsewhere provided for in this Contract, each Seller's obligation to
close with respect to conveyance of its Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Such Seller shall have received all consents, documentation and approvals
necessary to consummate and facilitate the transactions contemplated hereby,
including, without limitation, a tax free exchange pursuant to Section 13.18
(and the amendment of such Seller's (or such Seller's affiliates') partnership
or other organizational documents in connection therewith) (a) from Seller's
partners, members, managers, shareholders or directors to the extent required by
Seller's (or Seller's affiliates') organizational documents, and (b) as required
by law; provided that if such Seller terminates this Contract because of the
failure of the condition set forth in Section 8.2.4(a), then such Seller shall
reimburse Purchaser for its actual out-of-pocket expenses incurred through the
date of such termination in connection with the transaction contemplated by this
Contract (in no event, to exceed $50,000.00 per Property) as long as Purchaser
has delivered to such Seller copies of any and all third-party reports prepared
for Purchaser in connection therewith;

8.2.5

[Intentionally Omitted; and]

8.2.6

There shall not be pending or, to the knowledge of either Purchaser or the
applicable Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser.

If any of the foregoing conditions in Sections 8.2.1 through 8.2.6 to a Seller's
obligation to close with respect to conveyance of its Property under this
Contract are not met, such Seller may (a) waive any of the foregoing conditions
and proceed to Closing on the Closing Date, (b) terminate this Contract either
in its entirety or with respect to its Property, and, if such failure
constitutes a default by Purchaser, exercise any of its remedies under Section
10.1.  If a Seller terminates this Contract with respect to its Property, the
remaining Sellers may elect either to terminate this Contract or proceed to
close the remaining Properties.  The termination of this Contract by any Seller
pursuant to this Section 8.2 shall be exercised by written notice from Sellers'
Representative to Purchaser by 12:00 p.m. of the Closing Date.  If a Seller
terminates this Contract with respect to its Property, and thereafter (i) one or
more of the remaining Sellers elects to proceed to close the remaining
Properties, then in such event, Escrow Agent shall return to Purchaser the
Applicable Share of the Deposit (excluding the Applicable Share of the
Non-Refundable Initial Deposit Component) as it relates to the Properties that
are not being acquired by Purchaser, or (ii) all remaining Sellers elect to
terminate this Contract, the Escrow Agent shall return to Purchaser the Deposit
(excluding the Non-Refundable Initial Deposit Component).  

ARTICLE IX
BROKERAGE

9.1

Indemnity.  Each Seller, severally and individually, represents and warrants to
Purchaser that it has dealt only with Tikijian Associates (the "Broker") in
connection with this Contract.  Each Seller, severally and individually, and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party.

9.2

Broker Commission.  If the Closing occurs, each Seller agrees to pay Broker a
commission according to the terms of a separate contract.  Broker shall not be
deemed a party or third party beneficiary of this Contract.  As a condition to
each Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default.  If Purchaser defaults in its obligations hereunder to
(a) deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to Sellers the deliveries
specified under Section 5.3 on the date required thereunder, or (c) deliver the
Purchase Price for each Property at the time required by Section 2.2.4 and close
on the purchase of the Properties on the Closing Date, then, immediately and
without the right to receive notice or to cure pursuant to Section 2.3.3,
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Applicable Share of the Deposit to each Seller, which, except for Purchaser's
indemnity and confidentiality obligations hereunder, shall be Sellers' sole
remedy at law or in equity against Purchaser, and neither party shall be
obligated to proceed with the purchase and sale of the Properties.  If,
Purchaser defaults in any of its other representations, warranties or
obligations under this Contract, and such default continues for more than 10
days after written notice from Sellers' Representative, then Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Applicable Share of
the Deposit to each Seller, which, except for Purchaser's indemnity and
confidentiality obligations hereunder, shall be Sellers' sole remedy at law or
in equity against Purchaser, and neither party shall be obligated to proceed
with the purchase and sale of the Property.  The Deposit is liquidated damages
and recourse to the Deposit is, except for Purchaser's indemnity and
confidentiality obligations hereunder, Sellers' sole and exclusive remedy for
Purchaser's failure to perform its obligation to purchase the Properties or
breach of a representation or warranty.  Sellers expressly waive the remedies of
specific performance and additional damages for such default by Purchaser.
 SELLERS AND PURCHASER ACKNOWLEDGE THAT SELLERS' DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLERS' DAMAGES
RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY.  SELLERS AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS
INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLERS, AND SHALL BE
SELLERS' EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING
FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2

Seller Default.  If a Seller, prior to the Closing, defaults in its covenants or
obligations under this Contract, including to sell its Property as required by
this Contract and such default continues for more than 10 days after written
notice from Purchaser, then, at Purchaser's election and as Purchaser's sole and
exclusive remedy, Purchaser may either (a) subject to the Conditions below, seek
specific performance of the defaulting Seller's obligations to deliver its Deed
pursuant to this Contract (but not damages), or (b) give a Termination Notice to
Sellers' Representative of Purchaser's decision to terminate this Contract for
the Property for which there was such a default and receive a return of the
Applicable Share of the Deposit (including the Applicable Share of the
Non-Refundable Initial Deposit Component) from the Escrow Agent.  If Sellers'
Representative receives a Termination Notice, Sellers' Representative may,
within 5 Business Days after receiving the Termination Notice, give Purchaser a
Reinstatement Notice that Purchaser either must purchase all of the Properties
or terminate this Contract for all of the Properties.  Purchaser shall, within 5
Business Days after receiving a Reinstatement Notice, give Sellers'
Representative notice of whether it desires to purchase all of the Properties or
terminate this Contract in its entirety; Purchaser's failure to provide Sellers'
Representative notice that it desires to terminate this Contract in its entirety
shall be deemed Purchaser's decision to purchase all of the Properties.  If this
Contract is terminated in whole or in part, Purchaser shall recover the
Applicable Share of the Deposit (including the Applicable Share of the
Non-Refundable Initial Deposit Component) for the terminated Properties and
Purchaser may recover, as its sole recoverable damages (but without limiting its
right to receive a refund of the Applicable Share of the Deposit (including the
Applicable Share of the Non-Refundable Initial Deposit Component)), its direct
and actual out-of-pocket expenses and costs (documented by paid invoices to
third parties) in connection with the Properties for which this Contract has
been terminated, which damages shall not exceed $50,000.00 per terminated
Property.  Purchaser may seek specific performance of defaulting Seller's
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
shall (i) not otherwise be in default under this Contract; and (ii) file suit
therefor with the court on or before the 90th day after the Closing Date.  If
this Contract is terminated in whole or in part, Purchaser agrees that it shall
promptly deliver to each Seller an assignment of all of Purchaser's right, title
and interest in and to (together with possession of) all plans, studies,
surveys, reports, and other materials paid for with the out-of-pocket expenses
reimbursed by Sellers pursuant to the foregoing sentence.  SELLERS AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLERS, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY ANY SELLER OF ITS REPRESENTATIONS, WARRANTIES, OR
COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER
ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF
WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLERS FOR ANY BREACH BY A SELLER, OF
ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR
ANY LIEN AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage.  If a Property is damaged or destroyed by fire or other casualty
prior to Closing, and the cost of repair is more than $250,000.00, then the
applicable Seller shall have no obligation to repair such damage or destruction
and shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of a Damage Notice,
Purchaser may elect at its option to terminate this Contract with respect to
such damaged Property, and in such event Escrow Agent shall return the
Applicable Share of the Deposit to the Purchaser (including the Applicable Share
of the Non-Refundable Initial Deposit Component) with respect to such damaged
Property.  If Purchaser elects not to terminate this Contract for the damaged
Property, this transaction shall be closed in accordance with the terms of this
Contract for the full Purchase Price for the damaged Property notwithstanding
any such damage or destruction, and Purchaser and Seller shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by the applicable Seller) of such Seller's rights and obligations with respect
to the insurance claim and related to such casualty, and thereafter Purchaser
shall receive all remaining insurance proceeds pertaining to such claim (plus a
credit against the applicable Purchase Price at Closing in the amount of any
deductible payable by the applicable Seller in connection therewith and not
spent by such Seller for demolition, site cleaning, restoration or other
repairs), together with a credit for the amount of any uninsured or underinsured
improvements.  

11.2

Minor Damage.  If a Property is damaged or destroyed by fire or other casualty
prior to the Closing, and the cost of repair is equal to or less than
$250,000.00, this transaction shall be closed in accordance with the terms of
this Contract, notwithstanding the damage or destruction; provided, however, the
applicable Seller shall make such repairs if such repairs can be reasonably
effected before the Closing.  Subject to Section 11.3, if the applicable Seller
is unable to effect such repairs prior to Closing, then Purchaser, shall at
Closing, execute and deliver an assignment and assumption (in a form reasonably
acceptable to the applicable Seller and Purchaser) of such Seller's rights and
obligations with respect to the insurance claim and related to such casualty,
and thereafter Purchaser shall receive all remaining insurance proceeds
pertaining to such claim (plus a credit at Closing against the applicable
Purchase Price for the damaged Property in the amount of any deductible payable
by the applicable Seller in connection therewith and not spent by such Seller
for demolition, site cleaning, restoration or other repairs).  In the event that
the insurance proceeds are insufficient to fund the estimated cost to complete
such repairs (as determined by an independent contractor selected by the
applicable Seller), Purchaser shall receive a credit at Closing against the
applicable Purchase Price in an amount equal to the difference between the
amount of such estimate and the insurance proceeds.  

11.3

Repairs.  To the extent that a Seller elects to commence any repair, replacement
or restoration of its damaged Property prior to Closing, then such Seller shall
be entitled to receive and apply available insurance proceeds to any portion of
such repair, replacement or restoration completed or installed prior to Closing,
with Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced by the applicable Seller prior to Closing, then the Property
Contracts for such Property shall include, and Purchaser shall assume at
Closing, all construction and other contracts entered into by such Seller in
connection with such repair, replacement or restoration.  In the event that (a)
a Seller elects to commence repair, replacement or restoration of its Property
prior to Closing, (b) such repairs are not completed prior to Closing, and (c)
the remaining insurance proceeds are insufficient to fund the remaining
estimated cost to complete such repairs (as determined either pursuant to an
existing construction contract or by an independent contractor selected by such
Seller), Purchaser shall receive a credit at Closing against the applicable
Purchase Price in an amount equal to the difference between the amount of such
estimate and the insurance proceeds.

ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain.  If at any time after expiration of the Feasibility Period and
prior to Closing, any material part of a Property is (or previously has been)
acquired, or is about to be acquired, by any governmental agency by the powers
of eminent domain or transfer in lieu thereof (or in the event that at such time
there is any notice of any such acquisition or intent to acquire by any such
governmental agency), the applicable Seller shall promptly deliver to Purchaser
copies of any written notices and other written information received by such
Seller with respect thereto, and Purchaser shall have the right, at Purchaser's
option, to give a Termination Notice to Sellers' Representative for the Property
for which there was such a condemnation.  If Sellers' Representative receives a
Termination Notice, Sellers' Representative may, within 5 Business Days after
receiving the Termination Notice, give Purchaser a Reinstatement Notice that
Purchaser either must purchase all of the Properties or terminate this Contract
for all of the Properties.  Purchaser shall, within 5 Business Days after
receiving a Reinstatement Notice, give Sellers' Representative written notice of
whether it desires to purchase all of the Properties or terminate this Contract
in its entirety; Purchaser's failure to provide Sellers' Representative with
written notice that it desires to terminate this Contract in its entirety shall
be deemed Purchaser's decision to purchase all of the Properties.  If this
Contract is not terminated, this transaction shall be closed in accordance with
the terms of this Contract for the full Purchase Price for the affected Property
and Purchaser shall receive the full benefit of negotiating and receiving any
condemnation award.  It is expressly agreed between the parties hereto that this
section shall in no way apply to customary dedications for public purposes which
may be necessary for the development of a Property.  If this Contract is
terminated in whole or in part from such condemnation, Purchaser shall recover
the Applicable Share of the Deposit for the terminated Properties (including the
Applicable Share of the Non-Refundable Initial Deposit Component) .

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract.  This Contract shall not be binding on any party
until executed by both Purchaser and all Sellers.  Neither the Escrow Agent's
nor the Broker's execution of this Contract shall be a prerequisite to its
effectiveness.  Subject to Section 13.3, this Contract shall be binding upon and
inure to the benefit of Sellers and Purchaser, and their respective successors,
heirs and permitted assigns.

13.2

Exhibits and Schedules.  All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3

Assignability.  Except to the extent required to comply with the provisions of
Section 13.18 related to a 1031 Exchange, this Contract is not assignable by
Purchaser without first obtaining the prior written approval of the Sellers'
Representative.  Notwithstanding the foregoing, Purchaser may assign this
Contract, without first obtaining the prior written approval of the Sellers'
Representative, to one or more entities so long as (a) Purchaser is an affiliate
of the purchasing entity(ies), (b) Purchaser is not released from its liability
hereunder, and (c) Purchaser provides written notice to Sellers' Representative
of any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.

13.4

Captions.  The captions, headings, and arrangements used in this Contract are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.5

Number and Gender of Words.  Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

13.6

Notices.  All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be (a) personally delivered
with a written receipt of delivery; (b) sent by a nationally recognized
overnight delivery service requiring a written acknowledgement of receipt or
providing a certification of delivery or attempted delivery; (c) sent by
certified or registered mail, return receipt requested; or (d) sent by confirmed
facsimile transmission or electronic delivery with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) no later than 3 Business Days thereafter.  All notices shall be
deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if the notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
paragraph, then the first attempted delivery shall be deemed to constitute
delivery.  Each party shall be entitled to change its address for notices from
time to time by delivering to the other party notice thereof in the manner
herein provided for the delivery of notices.  All notices shall be sent to the
addressee at its address set forth following its name below:

To Purchaser:

c/o Ardizzone Enterprises

4101 Cashard Avenue, Suite 100

Indianapolis, Indiana  46203

Attention: Anthony Ardizzone

Telephone: (317) 788-0353

Fax: (317) 780-4168




and




Dann Pecar Newman & Kleiman

c/o Jeffrey A. Abrams

One American Square, Suite 2300

Indianapolis, Indiana 46282

Telephone:  (317) 632-3232

Fax: (317) 632-2962




To any Seller or Sellers' Representative:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (303) 300-3261

And:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282


with copy to:

John Spiegleman, Esq.

Senior Vice President

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Telephone: 303-691-4303

Facsimile:  303-300-3260

and a copy to:

Tikijian Associates

3755 E. 82nd Street, Suite 265

Indianapolis, Indiana 46240

Attention: George Tikijian

Telephone: (317) 578-0088

Facsimile: (317) 570-3677




and a copy to:

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado  80202

Attention:  Catherine C. Gale, Esq. or Greg A. Vallin, Esq.

Telephone: 303-223-1100

Facsimile:  303-223-1111

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

LandAmerica Commercial Services

One Market Plaza

Spear Street Tower, Suite 1850

San Francisco, CA 94105

Attention: Carol Carozza, Sr. Commercial Closer

Telephone: (415) 247-2421

Facsimile: (415) 512-0146




Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7

Governing Law and Venue.  The laws of the State of Indiana shall govern the
validity, construction, enforcement, and interpretation of this Contract,
notwithstanding any conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.  

13.8

Entire Agreement.  This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.

13.9

Amendments.  This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) the signature of the Escrow
Agent shall not be required as to any amendment of this Contract other than an
amendment of Section 2.3, and (b) the signature of the Broker shall not be
required as to any amendment of this Contract.

13.10

Severability.  If any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.11

Multiple Counterparts/Facsimile Signatures.  This Contract may be executed in a
number of identical counterparts.  This Contract may be executed by facsimile
signatures or electronic delivery of signatures which shall be binding on the
parties hereto, with original signatures to be delivered as soon as reasonably
practical thereafter.

13.12

Construction.  No provision of this Contract shall be construed in favor of, or
against, any particular party by reason of any presumption with respect to the
drafting of this Contract; both parties, being represented by counsel, having
fully participated in the negotiation of this instrument.

13.13

Confidentiality.  Neither Purchaser nor any Seller shall disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser or any Seller may disclose the terms and conditions of
this Contract (a) as required by law, (b) to consummate the terms of this
Contract, or any financing relating thereto, or (c) to Purchaser's or Sellers'
lenders, attorneys and accountants. Any information obtained by Purchaser in the
course of its inspection of the Properties, and any Materials provided by
Sellers to Purchaser hereunder, shall be confidential and Purchaser shall be
prohibited from making such information public to any other person or entity
other than its Consultants, without the prior written authorization of Sellers'
Representative, which may be granted or denied in the sole discretion of
Sellers' Representative.  In addition, Purchaser shall use its reasonable
efforts to prevent its Consultants from divulging any such confidential
information to any unrelated third parties except as reasonably necessary to
third parties engaged by Purchaser for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  Unless and until the Closing occurs, Purchaser
shall not market any of the Properties (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Sellers'
Representative, which consent may be withheld in Sellers' Representative’s sole
discretion.  Notwithstanding the provisions of Section 13.8, Purchaser agrees
that the covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.14

Time of the Essence.  It is expressly agreed by the parties hereto that time is
of the essence with respect to this Contract.

13.15

Waiver.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.

13.16

Attorneys Fees.  In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the  prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys' fees and expenses incidental to such litigation and
arbitration, including the cost of in-house counsel and any appeals.

13.17

Time Zone/Time Periods.  Any reference in this Contract to a specific time shall
refer to the time in the time zone where the Escrow Agent is located.  (For
example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Escrow Agent is
located in Denver, CO.)  Should the last day of a time period fall on a weekend
or legal holiday, the next Business Day thereafter shall be considered the end
of the time period.

13.18

1031 Exchange.  Sellers and Purchaser acknowledge and agree that the purchase
and sale of each Property may be part of a tax-free exchange for either
Purchaser or a Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, any Seller shall have the right to extend the Closing Date (as
previously extended pursuant to Section 5.1) for up to 75 days in order to
facilitate a tax-free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith, provided that Purchaser shall receive a
credit against the Purchase Price at Closing, up to a maximum of $100,000 in the
aggregate, for any additional costs, fees or expenses actually incurred by
Purchaser with respect to its financing of the Properties as a result of such
extension by Seller.


13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.
 Purchaser agrees that none of any Seller's Indemnified Parties shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.

13.20

No Exclusive Negotiations.  Sellers shall not have the right, at any time prior
to the termination of this Contract, and unless Purchaser is in default
hereunder, to solicit backup offers and enter into discussions, negotiations, or
any other communications concerning or related to the sale of any Property with
any third-party.

13.21

ADA Disclosure.  Purchaser acknowledges that the Properties may be subject to
the federal Americans With Disabilities Act (the "ADA") and the federal Fair
Housing Act (the "FHA").  The ADA requires, among other matters, that tenants
and/or owners of "public accommodations" remove barriers in order to make a
property accessible to disabled persons and provide auxiliary aids and services
for hearing, vision or speech impaired persons.  Sellers make no warranty,
representation or guarantee of any type or kind with respect to any Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Sellers expressly disclaim any such representations.

13.22

No Recording.  Purchaser shall not cause or allow this Contract or any contract
or other document related hereto, nor any memorandum or other evidence hereof,
to be recorded or become a public record without the prior written consent of
Sellers' Representative, which consent may be withheld in the sole discretion of
Sellers' Representative.  If the Purchaser records this Contract or any other
memorandum or evidence thereof, Purchaser shall be in default of its obligations
under this Contract.  Purchaser hereby appoints the Sellers' Representative as
Purchaser's attorney-in-fact to prepare and record any documents necessary to
effect the nullification and release of the contract or other memorandum or
evidence thereof from the public records.  This appointment shall be coupled
with an interest and irrevocable.

13.23

Relationship of Parties.  Purchaser and Sellers acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of property.  Neither Purchaser nor Sellers is,
nor shall either hold itself out to be, the agent, employee, joint venturer or
partner of the other party.

13.24

[Intentionally Omitted.]

13.25

AIMCO Marks.  Purchaser agrees that Sellers, the Property Manager or AIMCO, or
their respective affiliates, are the sole owners of all right, title and
interest in and to the AIMCO Marks (or have the right to use such AIMCO Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the AIMCO Marks is granted, transferred, assigned or conveyed
as a result of this Contract.  Purchaser further agrees that Purchaser will not
use the AIMCO Marks for any purpose.

13.26

Non-Solicitation of Employees.  Prior to the expiration of the Feasibility
Period, Purchaser acknowledges and agrees that, without the express written
consent of Sellers' Representative, neither Purchaser nor any of Purchaser's
employees, affiliates or agents shall solicit any of Seller's employees or any
employees located at any Property (or any of any Seller's affiliates' employees
located at any property owned by such affiliates) for potential employment.

13.27

Survival.  Except for (a) all of the provisions of this Article XIII (other than
Section 13.18 and 13.20), and (b) Section s 2.3, 3.3, 3.4, 3.5, 4.9, 5.4, 5.5,
6.2, 6.5, 9.1, 11.3, 14.1, 14.2, 14.3 and 14.4; (c) any other provisions in this
Contract, that by their express terms survive the termination or Closing, and
(d) any payment obligation of Purchaser under this Contract (the foregoing (a),
(b), (c) and (d) referred to herein as the "Survival Provisions"), none of the
terms and provisions of this Contract shall survive the termination of this
Contract, and, if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.

13.28

Multiple Purchasers.  As used in this Contract, the term "Purchaser" means all
entities acquiring any interest in any Properties at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract.  In the event that "Purchaser" has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.

13.29

Sellers' Several Obligations.  Purchaser agrees that, notwithstanding any other
provision of this Contract to the contrary, the representations, warranties,
obligations, and covenants of each Seller are individual and several, and not
joint and several, and that each Seller is responsible and liable only for its
own Property and its own representations, warranties, obligations, and
covenants.  Purchaser agrees that it shall look solely to the applicable Seller
for any amount due hereunder or, obligation owed hereunder, and further waives
any and all claims against any other party or Property for payment or
performance of the same, including, without limitation, any other Seller or
AIMCO, or any partner, member, manager, shareholder, director, officer,
employee, affiliate, representative or agent of any Seller or AIMCO.

13.30

Obligation to Close on all Properties.  Except as expressly set forth in this
Contract, Purchaser's obligation to purchase the Properties is not severable and
Purchaser must purchase all of the Properties.  Similarly, except as expressly
set forth in this Contract, Sellers' obligations to sell the Properties are not
severable and Sellers must sell all of the Properties to Purchaser.

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure.  Sellers and Purchaser hereby acknowledge delivery of the Lead Based
Paint Disclosure attached as Exhibit H hereto.

14.2

Consent Agreement – Pre-1978 – Not Certified.  The provisions of this Section
14.2 apply to those Properties identified on the Seller Information Schedule as
"Pre-1978, Not Certified."  Using reasonable and customary efforts, the
applicable Seller shall (a) perform any testing (the "Testing") required at its
Property with respect to lead-based paint in accordance with the requirements of
the Consent Agreement (the "Consent Agreement") by and among the United States
Environmental Protection Agency (executed December 19, 2001), the United States
Department of Housing and Urban Development (executed January 2, 2002), and
AIMCO (executed December 18, 2001), and (b) if required under the Consent
Agreement, as determined by such Seller and its counsel in their sole and
absolute discretion, remediate or abate (the "Remediation") any lead-based paint
condition at such Property prior to the Closing using reasonable and customary
efforts.  In the event that such Seller does not complete such Testing or
Remediation, if any is required under the Consent Agreement, prior to the
Closing, such Seller shall initiate, continue or complete such Testing or
Remediation, if any is required under the Consent Agreement, promptly after
Closing.  Purchaser shall provide such Seller with full and unimpeded access to
its Property, including, without limitation, access to all units located
thereon, for the purposes of completing such Testing or Remediation, if any is
required under the Consent Agreement, and Purchaser shall fully cooperate with
such Seller regarding, and allow such Seller to perform, such Testing or
Remediation, if any is required under the Consent Agreement, as determined by
such Seller and its counsel in their sole and absolute discretion, including,
without limitation, allowing any alterations to such Property, to comply with
the Consent Agreement, until such time as such Testing or Remediation, if any is
required under the Consent Agreement, has been completed.  Seller shall provide
24 hours' notice to Purchaser in the event that access to a unit is required to
perform such Testing or Remediation, if any is required under the Consent
Agreement; provided, however, such Seller's obligations hereunder after Closing
shall be contingent on Purchaser's compliance herewith, and such Seller shall be
relieved of all liability and obligations regarding such Testing or Remediation
or otherwise under the Consent Agreement, if any is required under the Consent
Agreement, as a result of any failure by Purchaser to comply with this Section
14.2.  Purchaser acknowledges and agrees that (1) after Closing, the Purchaser
and the applicable Property shall be subject to the Consent Agreement and the
provisions contained herein related thereto; (2) after Closing, Purchaser agrees
to undertake the obligations required by the Consent Agreement; (3) such Seller
will need necessary access to the applicable Property to comply with the
requirements of the Consent Agreement; (4) Purchaser will provide such access to
such Property after Closing so that such Seller can comply with the requirements
of the Consent Agreement; and (5) Purchaser shall not be deemed to be a third
party beneficiary to the Consent Agreement.  By execution hereof, Purchaser
further acknowledges receipt of notice in writing of the existence of the
Consent Agreement and receipt of a copy thereof.

14.3

Consent Agreement – Pre-1978 Certified.  The provisions of this Section 14.3
apply to those Properties identified on the Seller Information Schedule as
"Pre-1978-Certified."  Testing has been performed at each Property identified as
"Pre-1978, Certified" with respect to lead-based paint.  The "LBP Consultant"
identified on the Seller Information Schedule prepared the Report with respect
to the Property identified therein.  A copy of each report will be provided to
Purchaser with the Materials.  Each Report certifies the respective Property as
lead based paint free.  By execution hereof, Purchaser acknowledges receipt of a
copy of the Reports, the Lead-Based Paint Disclosure Statement attached hereto
as Exhibit H, and acknowledges receipt of the Consent Agreement.  Because the
applicable Property has been certified as lead based paint free, the applicable
Seller is not required under the Consent Agreement to remediate or abate any
lead-based paint condition at its Property prior to the Closing.  Purchaser
acknowledges and agrees that (1) after Closing, Purchaser and the applicable
Property shall be subject to the Consent Agreement and the provisions contained
herein related thereto and (2) Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement.

14.4

Consent Agreement – Pre-1978-LBP, But No LBP Hazards.  The provisions of this
Section 14.4 apply to those Properties identified on the Seller Information
Schedule as "Pre-1978, Lead-Based Paint Present, No Lead-Based Hazard."  Testing
has been performed at the applicable Property with respect to lead-based paint.
 The "LBP Consultant" identified on the Seller Information Schedule prepared the
Report with respect to the Property identified therein. A copy of the Report
with respect to the Property will provided to Purchaser with the Materials.  The
Report certifies the applicable Property as free of (a) lead based hazards, (b)
dust lead hazards and (c) soil lead hazards.  By execution hereof, Purchaser
acknowledges receipt of a copy of the Report, the Lead-Based Paint Disclosure
Statement attached hereto as Exhibit H, and the Consent Agreement.  Because the
applicable Property has been certified as free of (x) lead based hazards, (y)
dust lead hazards and (z) soil lead hazards, the applicable Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at such Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, the Purchaser and the applicable Property shall
be subject to the Consent Agreement and the provisions contained herein related
thereto and (2) Purchaser shall not be deemed to be a third party beneficiary to
the Consent Agreement.




[Remainder of Page Intentionally Left Blank]

















NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:




Bent Tree I




BENT TREE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
an Indiana limited partnership

 

By:    OAMCO XXII, L.L.C.,

         a Delaware limited liability company,

         its managing general partner

 

        By:    OXFORD REALTY FINANCIAL

                 GROUP, INC.

                 a Maryland corporation,   

                 its managing member

 

                By:    /s/Brian J. Bornhorst   

                Name: Brian J. Bornhorst    

                Title:  Vice President           


Bent Tree II




BENT TREE II-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
an Indiana limited partnership

 

By:    OAMCO XVII, L.L.C.,

         a Delaware limited liability company,

         its general partner

 

        By:    OXFORD REALTY FINANCIAL

                 GROUP, INC.,

                 a Maryland corporation,

                 its managing member

 

    By:      /s/Brian J. Bornhorst   

    Name: Brian J. Bornhorst       

    Title:   Vice President             







[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

















Bent Tree III – Verandas

AIMCO BENT TREE III, L.P.,
a Delaware limited partnership

 

By:    AIMCO HOLDINGS, L.P.,

         a Delaware limited partnership,

         its general partner

 

        By:    AIMCO HOLDINGS QRS, L.P.,

                 a Delaware corporation,

                 its general partner

 

     By:      /s/Brian J. Bornhorst   

     Name: Brian J. Bornhorst       

     Title:   Vice President             

        







Brookwood

BROOKWOOD LIMITED PARTNERSHIP,
an Illinois limited partnership

 

By:    AIMCO HOLDINGS, L.P.,

         a Delaware limited partnership,

         its general partner

 

         By:    AIMCO HOLDINGS QRS, INC.,

                  a Delaware corporation,

                  its general partner

 

                 By:      /s/Brian J. Bornhorst   

     Name: Brian J. Bornhorst      

     Title:   Vice President            

 







[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

















Brookwood Professional Center







BROOKWOOD LIMITED PARTNERSHIP,
an Illinois limited partnership

 

By:    AIMCO HOLDINGS, L.P.,

         a Delaware limited partnership,

         its general partner

 

        By:    AIMCO HOLDINGS QRS, INC.,

                 a Delaware corporation,

                 its general partner

 

     By:      /s/Brian J. Bornhorst   

     Name: Brian J. Bornhorst       

     Title:   Vice President             










Cheswick Village




CHESWICK-OXFORD ASSOCIATES, L.P.,

an Indiana limited partnership




By:

AIMCO/BETHESDA GP, L.L.C.,

a Delaware limited liability company,

its general partner




By:

AIMCO PROPERTIES, L.P.,

a Delaware limited partnership,

its member




By:

AIMCO-GP, INC.,

a Delaware corporation,

its general partner




By:      /s/Brian J. Bornhorst   

       

Name: Brian J. Bornhorst       

       

Title:   Vice President             







[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

















Reflections




AIMCO GREENSPRING, L.P.,
a Delaware limited partnership

By:

DAVIDSON DIVERSIFIED PROPERTIES, INC.,

a Tennessee corporation, its general partner

By:      /s/Brian J. Bornhorst   

Name: Brian J. Bornhorst       

Title:   Vice President             

 

 




Winchester Village




AIMCO WINCHESTER VILLAGE, LLC,
a Delaware limited liability company




By:    AIMCO PROPERTIES, L.P.,
a Delaware limited partnership,
its member


By:    AIMCO-GP, INC.,
          a Delaware corporation,
          its general partner




       By:      /s/Brian J. Bornhorst   

       Name: Brian J. Bornhorst       

       Title:   Vice President              











                                                                      
Purchaser:

 

 

                                                                       ARDIZZONE
ENTERPRISES, INC.,

                                                                       an
Indiana corporation

 

                                                                       By: 
/s/Anthony Ardizzone               

                                                                       Name: 
Anthony Ardizzone               

                                                                       Title: 
President                                   